Citation Nr: 9917309	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits for loss of vision in 
the left eye under 38 U.S.C.A. § 1151.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of January 1997 from the Boston, 
Massachusetts, Regional Office (RO).  The sole issue on 
appeal concerns entitlement to compensation benefits for loss 
of vision in the left eye under 38 U.S.C.A. § 1151.


REMAND

The appellant contends, in essence, that he received medical 
treatment at the VA Medical Center (VAMC) in Boston, 
Massachusetts, which caused or contributed to an additional 
disability.  He specifically asserts that he received laser 
treatment in July 1989 and which caused a loss of vision in 
his left eye, and he received a second laser treatment which 
did not improve his vision.  He states that VA benefits are 
accordingly warranted pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).

Under the law, any veteran who has suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical, or surgical treatment, and such 
injury or aggravation results in additional disability or the 
death of such veteran, then disability or death compensation 
will be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. 38 U.S.C.A. § 
1151 (West 1991).

38 U.S.C.A.§ 1151 was amended with regard as to what 
constitutes a "qualifying additional disability."  The 
revisions became effective October 1,1997.  The amendment 
serves to further restrict the application of 38 U.S.C.A. § 
1151 as negligence is now a factor be considered and, thus, 
would be less favorable to veteran than the statute prior to 
the revisions.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply, unless Congress provided 
otherwise or permitted the VA Secretary to provide otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).

The evidence of record demonstrates that the veteran received 
LASER treatments for a left eye disorder at the Boston VAMC 
in July 1989.  The veteran provided testimony at a hearing 
before a member of the Board sitting at the RO in March 1999.  
At that time the appellant indicated that he was receiving 
treatment at a VA facility in June 1989 for a detached retina 
in his left eye. He stated his vision was improving.  The 
Board notes that these records are not on file.  He then had 
laser surgery in the vision in his left eye deteriorated.  He 
also indicated that he was treated at a private facility 
subsequent to the laser surgery.  

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following actions:

1.  The appellant should be furnished 
with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records, pertaining to treatment for the 
veteran's left eye disorder prior and 
subsequent to the July 1989 laser 
treatment, to include the Lowell Vision 
Clinic and the Retina Clinic. The RO 
should obtain all treatment records, 
which have not been associated with the 
claims folder.  The RO should also notify 
the appellant that he may submit 
additional evidence and argument in 
support of her claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should request the VA Medical 
Center in Boston, Massachusetts to 
furnish either all the original medical 
records or copies certified by an 
appropriate hospital official covering 
the appellant's treatment during 1989 and 
1990, to include all medical records 
pertaining to the two laser surgeries. 

3.  Thereafter, A VA examination by an 
ophthalmologist, who was not involved in 
the laser surgery, should be conducted in 
order to determine the severity and 
etiology of any left eye disorder.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the appellant incurred an 
additional disability involving the left 
eye, to include a decrease in vision, 
which resulted from the laser surgery in 
July 1989 and/or any other laser 
surgeries, which is not coincidental to 
said treatment, the result of natural 
progression of any involved disease or 
disability, or the necessary consequences 
of medical or surgical treatment 
"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from the medical or 
surgical treatment administered.  38 
C.F.R. 3.358 (1997).  The examiner should 
be informed that negligence is not a 
factor to be considered regarding 
benefits granted under 38 U.S.C.A. § 
1151prior to October 1997.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant should be 
furnished a supplemental statement of the case, to include 
the revisions to 38 U.S.C.A. § 1151 which became effective in 
October 1997, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










